Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Separation Agreement”), dated
July 23, 2015 (“Effective Date”), is entered into by and between Thomas W.
Chalberg, Jr. (“Executive”) and Avalanche Biotechnologies, Inc. (“Company”). The
term “Parties” or “Party” used herein shall refer to Executive, Company, or
both, as may be appropriate.

WHEREAS, on or about November 5, 2014, Executive entered into a Change in
Control and Severance Agreement with Company (the “Severance Agreement”)
covering terms and conditions of Executive’s termination of employment with
Company;

WHEREAS, Executive has decided to resign his employment with Company and
acknowledges and agrees that such resignation is not a “Covered Termination” as
defined in the Severance Agreement;

WHEREAS, Company has agreed to provide Executive with certain consideration in
exchange for Executive’s provision of the Services (as defined below) and
agreement to sign and abide by the terms of this Separation Agreement; and

WHEREAS, the Parties have agreed to enter into this Separation Agreement and
release any and all claims set forth in Section 4 below.

NOW, THEREFORE, in consideration of the covenants undertaken and the release
contained in this Separation Agreement, the Parties hereby agree as follows:

1.         Resignation of Employment. Executive hereby acknowledges and agrees
that he has resigned his employment with Company as of the Effective Date,
including from his position as Chief Executive Officer and President of Company
and as a member of Company’s Board of Directors (the “Board”) and from any and
all positions and offices Executive has with Company’s subsidiaries and/or
affiliates, including any fiduciary or other committee with respect to any
benefit plan of Company or any of Company’s subsidiaries and/or affiliates as of
the Effective Date. Executive acknowledges that he is not resigning as a member
of the Board due to any disagreement with Company in any matter relating to
Company’s operations, policies or practices. All personnel and related
employment files will indicate that this is a voluntary resignation by
Executive. Executive acknowledges that, other than payment of accrued but unpaid
salary, bonus, vacation and expense reimbursement payable in accordance with
applicable law, he is not entitled to any of the benefits set forth in Section 3
of the Severance Agreement as a result of his termination of employment. Subject
to Executive’s provision of the Services (as defined in Paragraph 3 hereof),
Executive shall continue to vest in his outstanding equity awards set forth on
Exhibit A (the “Equity Awards”) in accordance with the applicable vesting
schedule and Paragraph 3(b)(ii) hereof; provided, that, Executive agrees that
the shares subject to the Equity Awards that are scheduled to vest following
expiration of the Consulting Period (as defined in Paragraph 3 hereof) and
identified under the column entitled “Shares Forfeited” on Exhibit A shall be
forfeited as of the Effective Date and shall not be eligible for vesting under
any circumstances.

2.         Definitions.

    (a)         “Cause” will be determined in the sole discretion of the Board
and will mean misconduct, including: (i) conviction of any felony or any crime
involving moral turpitude or dishonesty; (ii) willful and material breach of
Executive’s duties to provide the Services; (iii) intentional and material
damage to Company’s property; (iv) material breach of the Proprietary
Information and Inventions Assignment Agreement, by and between Company and
Executive, dated as of the Effective Date, and attached hereto as Exhibit B; or
(v) material breach of any of the provisions of this Separation Agreement.

 

- 1 -



--------------------------------------------------------------------------------

    (b)         “Good Reason” shall mean any of the following actions taken
without Cause by Company or a successor corporation or entity without
Executive’s consent: (i) substantial reduction of the Consulting Fee (as defined
in Paragraph 3 hereof); (ii) failure or refusal of a successor to Company to
assume Company’s obligations under this Agreement in the event of a Change in
Control (as defined in the Severance Agreement); or (iii) the requirement that
Executive cease other employment or consulting engagements, unless such
employment and/or consulting engagement results in a direct conflict with
Company’s business or otherwise violates Paragraph 3(e) hereof. Notwithstanding
the foregoing, a termination of consultancy shall not constitute “Good Reason”
unless the event or condition giving rise to such termination of consultancy
continues for more than thirty (30) calendar days following Executive’s written
notice of such event or condition constituting “Good Reason” provided to Company
within ninety (90) calendar days of the first occurrence of such event or
condition and such resignation is effective within thirty (30) calendar days
following the end of such notice period.

3.         Consulting Arrangement. Subject to the effectiveness of this
Separation Agreement, Company hereby agrees to retain Executive as an
independent contractor and Scientific Advisor until the first anniversary of the
Effective Date (the “Consulting Period”). The Consulting Period and the
consulting arrangement may be terminated by either Party upon 30 days’ written
notice pursuant to the notice provisions in Paragraph 16 hereof. During the
Consulting Period, Executive agrees to provide services relating to the area of
(i) gene therapy for ophthalmology or (ii) other applications of AAV-based gene
therapy for which the Company has ongoing research, or that are under
consideration to initiate research (the “Field”) upon the Company’s request, and
cooperate fully with Company and assist Company with all reasonable management,
operational, scientific research and development, and transitional matters,
including by being available for consultations and meetings, responding to any
informational requests, and cooperation and assistance in defending any
litigation against the Company according to the terms described in Section 3(a)
(the “Services”). In the performance of the Services, the Parties agree that
Executive shall be, and at all times is, acting and performing as an independent
contractor in the performance of Executive’s duties. Executive shall complete
the Services according to Executive’s own means and methods of work, which shall
be in Executive’s exclusive charge and control. Executive shall not be an
employee or agent of Company and shall not have any right to bind Company or to
transact any business in its name or on its behalf in any manner or form. With
respect to Executive’s position with Company during the Consulting Period,
Executive shall not make any representation that Executive is other than an
independent contractor.

    (a)         During the first three (3) months of the Consulting Period,
Executive shall devote up to thirty-two (32) hours per week providing the
Services, during the second three (3) months of the Consulting Period, Executive
shall devote up to twenty (20) hours per week providing the Services, and for
the remaining six months of the Consulting Period, Executive will be reasonably
available to provide the Services at the request of the Board or Company’s
interim or permanent Chief Executive Officer from time to time scheduled with a
reasonable amount of prior notice not to exceed eight (8) hours per week
providing the Services.

    (b)         In exchange for Executive providing Services during the
Consulting Period and provided Executive does not breach in a material respect
any of the provisions of this Separation Agreement, Executive shall be entitled
to the benefits set forth in clauses (i) through (iv) below. It is hereby
acknowledged and agreed that Executive’s engagement hereunder shall not entitle
him to the benefit of any employee plans or programs maintained by Company or
any government instrumentality, including any sick pay, paid vacation, health
and other insurance, and/or any other benefits other than the benefits set forth
in clauses (i) through (iv) below.

 

- 2 -



--------------------------------------------------------------------------------

    (i)         Company shall pay Executive a fee of $41,666.67 per month (pro
rated for any partial month of Service provided) during the Consulting Period
(the “Consulting Fee”), which shall be payable within thirty (30) days following
the end of each month; provided, that, the fee for the last month of the
Consulting Period shall be conditioned upon and subject to Executive executing a
release of claims in substance as set forth in Paragraph 4 hereof as of the date
of termination of his consultancy in a form reasonably acceptable to Company
(the “Consulting Agreement Release”) and attached as Exhibit C.

    (ii)         Executive shall continue to vest in the Equity Awards during
the Consulting Period, up to the maximum amounts (the “Maximum Amounts”) noted
on Exhibit A in the column titled “Maximum Number of Shares that may Vest during
Consulting Period”, subject to the terms and conditions set forth in this
Separation Agreement; provided, that, in the event a Change in Control occurs
within twelve months following the Effective Date, up to the Maximum Amounts of
the Equity Awards shall automatically become vested and, if applicable,
exercisable and any forfeiture restrictions or rights of repurchase thereon
shall immediately lapse, in each case, with respect to that number of shares
that would have vested and if, applicable, become exercisable had Executive
continued to provide consulting services through the end of the Consulting
Period and Executive shall not be entitled to any additional vesting thereafter
regardless of whether Executive continues to provide Services following the
Change in Control; provided, further, that, the vesting of the last monthly
installment of the Equity Awards scheduled to vest under this Separation
Agreement shall be subject to Executive executing the Consulting Agreement
Release. The Parties agree that Executive will have up to ninety (90) calendar
days following the end of his consultancy to exercise any vested Equity Awards.

    (iii)         If Executive elects to receive continued healthcare coverage
pursuant to the provisions of the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), Company shall directly pay, or reimburse
Executive for, the premium for Executive and Executive’s covered dependents
through the earlier of (A) the date that is eighteen months following the
Effective Date and (B) the date Executive and Executive’s covered dependents, if
any, become eligible for healthcare coverage under another employer’s plan(s).
Notwithstanding the foregoing, (1) if any plan pursuant to which such benefits
are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A of the
Code under Treasury Regulation Section 1.409A-1(a)(5), or (2) Company is
otherwise unable to continue to cover Executive under its group health plans
without penalty under applicable law (including without limitation, Section 2716
of the Public Health Service Act), then, in either case, an amount equal to each
remaining Company subsidy shall thereafter be paid to Executive in substantially
equal monthly installments, which shall be payable within thirty (30) days
following the end of each month to which such amounts relate, provided; that,
during the Consulting Period, if a good faith determination, made in accordance
with Treasury Regulation Section 1.409A-1(h)(1)(ii), has been made that
Executive has not incurred a termination of employment for Section 409A
purposes, such payments to be made directly to the Executive shall be delayed
until a termination under such Regulation has occurred. Following Executive’s
termination, all unpaid amounts due hereunder shall be paid in a lump sum to
Executive within thirty (30) days following his date of termination. After
Company ceases to pay premiums pursuant to this Paragraph 3(b)(iii), Executive
may, if eligible, elect to continue healthcare coverage at Executive’s expense
in accordance the provisions of COBRA.

 

- 3 -



--------------------------------------------------------------------------------

         (iv)         Company will reimburse Executive for all expenses actually
incurred by Executive in performing the Services, including but not limited to
travel and accommodation expenses, so long as such expenses are reasonable and
necessary as determined by Company and approved in advance by Company. Executive
shall maintain adequate books and records relating to any expenses to be
reimbursed and shall submit requests for reimbursement in a timely manner and
form acceptable to Company.

    (c)         Termination of Consulting Period.

         (i)         In the event Executive’s consultancy is terminated by
Company without Cause or by Executive for Good Reason, subject to Executive
executing the Consulting Agreement Release, (i) Executive shall be entitled to
payment of Consulting Fee through the remainder of the Consulting Period,
payable on the same schedule as if his consultancy had not been terminated, and
(ii) the Equity Awards shall automatically become vested and, if applicable,
exercisable and any forfeiture restrictions or rights of repurchase thereon
shall immediately lapse, in each case, with respect to that number of shares
that would have vested and if, applicable, become exercisable had Executive
continued to provide the Services through the end of the Consulting Period.

         (ii)         In the event Executive’s consultancy is terminated by
Executive without Good Reason, by Company for Cause or by reason of Executive’s
death or disability, Executive shall be entitled to the accrued but unpaid
Consulting Fee, but shall not be entitled to any further payment of the
Consulting Fee and shall cease vesting in his Equity Awards as of the date of
such termination.

    (d)        Tax Obligations. Executive agrees and understands that Executive
will fully assume any and all tax obligations on any payment or consideration
paid to Executive pursuant to this Paragraph 3, that he shall be exclusively
liable for the payment of any and all Federal, state, and local taxes which may
be determined to be due as a result of any such payment or consideration paid
and that he shall reimburse, defend, indemnify and hold Company and each of its
affiliates harmless from and against any liability, costs, expenses, and fees
(including attorneys’ fees) arising from or relating to such taxes,
contributions or other amounts. Executive shall take all action and comply with
all applicable administrative regulations necessary for the payment by Executive
of such taxes and/or contributions.

    (e)        Non-Competition. Executive acknowledges and agrees that
Executive’s services pursuant to this Paragraph 3 are unique and extraordinary,
and that Executive has had and will have access to Confidential Information of
Company which is vital to the success of Company’s business. Executive further
acknowledges that the business of Company is national in scope and cannot be
confined to any particular geographic area of the United States. For the
foregoing reasons, and in consideration for the Consulting Fee offered by
Company, Executive hereby agrees that during the Consulting Period, Executive
shall not accept employment nor engage as a consultant with any business in the
Field.

    (f)        Executive agrees to execute the Proprietary Information and
Inventions Assignment Agreement, by and between Company and Executive, attached
hereto as Exhibit B, concurrently with the execution of this Separation
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

4.         Releases.

    (a)         Executive, on behalf of himself, his descendants, dependents,
heirs, executors, administrators, assigns, and successors, and each of them,
hereby acknowledges full and complete satisfaction of and covenants not to sue
and fully releases and discharges Company and each of its parents, subsidiaries
and affiliates, past and present, as well as its and their trustees, directors,
officers, members, managers, partners, agents, attorneys, insurers, employees,
stockholders, representatives, assigns, and successors, past and present, and
each of them, hereinafter together and collectively referred to as the
“Releasees,” with respect to and from any and all claims, wages, demands,
rights, liens, agreements or contracts (written or oral), covenants, actions,
suits, causes of action, obligations, debts, costs, expenses, attorneys’ fees,
damages, judgments, orders and liabilities of whatever kind or nature in law,
equity or otherwise, whether now known or unknown, suspected or unsuspected, and
whether or not concealed or hidden (each, an “Executive Claim”), which he now
owns or holds or he has at any time heretofore owned or held or may in the
future hold as against any of said Releasees (including, without limitation, any
Executive Claim arising out of or in any way connected with Executive’s service
as an officer, director, employee, member or manager of any Releasee,
Executive’s separation from his position as an officer, director, employee,
manager and/or member, as applicable, of any Releasee, or any other
transactions, occurrences, acts or omissions or any loss, damage or injury
whatever), whether known or unknown, suspected or unsuspected, resulting from
any act or omission by or on the part of said Releasees, or any of them,
committed or omitted prior to the date of Executive’s execution of this
Separation Agreement including, without limiting the generality of the
foregoing, any Executive Claim under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the California Fair
Employment and Housing Act, the California Family Rights Act, the California
Labor Code, Section 17200 of the California Business and Professions Code, or
any other federal, state or local law, regulation, or ordinance, or any
Executive Claim for severance pay, bonus, sick leave, holiday pay, vacation pay,
life insurance, health or medical insurance or any other fringe benefit,
workers’ compensation or disability; provided however, that the foregoing
release shall not apply to any obligation of Company to Executive pursuant to
any of the following: (1) any obligation created by or arising out of this
Separation Agreement, (2) any right to indemnification that Executive may have
pursuant to the Indemnification Agreement, dated July __, 2014, between
Executive and Company or under California Labor Code Section 2802; (3) with
respect to any rights that Executive may have to insurance coverage for such
losses, damages or expenses under any Company (or subsidiary or affiliate)
directors and officers liability insurance policy; or (4) any vested rights
under any Company benefit plans, including, but not limited to payment of
benefits that Executive may have under a retirement plan sponsored or maintained
by Company that is intended to qualify under Section 401(a) of the Internal
Revenue Code of 1986, as amended (the “Code”). In addition, this release does
not cover any Executive Claim that cannot be so released as a matter of
applicable law. Executive does not release or waive his right to enforce this
Separation Agreement.

    (b)         Executive intends that this Separation Agreement also operates
as a waiver of all presently unknown claims, injuries, and/or damages, whether
developed or undeveloped, even those now unknown or unsuspected. Thus, Executive
expressly waives the provisions of Section 1542 of the California Civil Code,
which reads: “A general release does not extend to claims which the creditor
does not know or suspect to exist in his or her favor at the time of executing
the release, which if known by him or her must have materially affected his or
her settlement with the debtor.”

Thus, notwithstanding the provisions of Section 1542 of the California Civil
Code, and for the purpose of implementing the full and complete release and
discharge intended by the Parties, Executive expressly acknowledges that this
Separation Agreement is intended to include in its effect, without limitation,
claims and causes of action which Executive does not know of or suspect to exist
in his favor at the time of execution of this Separation Agreement and that
Executive intends by this Separation Agreement to extinguish all such claims and
causes of action.

 

- 5 -



--------------------------------------------------------------------------------

    (c)         Executive warrants and represents that Executive has not
heretofore assigned or transferred to any person not a party to this Separation
Agreement any released matter or any part or portion thereof and he shall
defend, indemnify and hold Company and each of its affiliates harmless from and
against any claim (including the payment of attorneys’ fees and costs actually
incurred whether or not litigation is commenced) based on or in connection with
or arising out of any such assignment or transfer made, purported or claimed.

    (d)         Company, on behalf of itself, its Board of Directors and each of
its parents, subsidiaries and affiliates, and each of them, hereby covenants not
to sue Executive and fully releases and discharges Executive, his descendants,
dependents, heirs, executors, administrators, assigns, attorneys, advisors, and
successors, hereinafter together and collectively referred to as the “Executive
Releasees,” with respect to and from any and all claims, demands, rights, liens,
agreements or contracts (written or oral), covenants, actions, suits, causes of
action, obligations, debts, costs, expenses, attorneys’ fees, damages,
judgments, orders and liabilities of whatever kind or nature in law, equity or
otherwise, whether now known or unknown, suspected or unsuspected, and whether
or not concealed or hidden (each, a “Company Claim”), which it now owns or holds
or it has at any time heretofore owned or held or may in the future hold as
against Executive (including, without limitation, any Company Claim arising out
of or in any way connected with Executive’s service as an officer, director,
employee, or independent contractor of Company, or any other transactions,
occurrences, acts or omissions or any loss, damage or injury whatever),
resulting from any act or omission by or on the part of said Executive,
committed or omitted prior to the date of Company’s execution of this Separation
Agreement; provided, that, Company Claim shall not include any claim arising out
of any act or failure to act by Executive that constitutes gross negligence,
willful misconduct or fraud, which claims are expressly excluded in their
entirety from the foregoing release and are unaffected thereby.

5.         Press Release; Other Disclosures. On or about the Effective Date,
Company shall issue a press release, agreed to by Executive and attached hereto
as Exhibit D addressing Executive’s resignation from employment and resignation
from the Board. Executive agrees that he shall not issue any press release or
any other public statement regarding the reasons for his resignations, but will
send an email to employees of the Company, attached hereto as Exhibit E.
Executive acknowledges that Company will make such other public disclosures and
filings relating to Executive’s resignation from employment, resignation from
the Board, compensation as an employee or consultant of Company, and engagement
to provide the Services to Company as it deems advisable or necessary, including
pursuant to the requirements of the Securities Exchange Act of 1934, as amended.
In addition, the Company shall provide Executive with a letter of reference,
signed by the Chairman of the Board, attached hereto as Exhibit F.

6.         Non-Disparagement.

    (a)         Executive agrees not to make, repeat, authorize, or permit any
person under his control to make any public statements, comments, remarks, or
publications of any type or of any nature which would tend to disparage or
actually disparage the reputation of Company (including its products, services
or its business decisions), the Releasees, their current directors, officers, or
any of them, at any time now or in the future.

    (b)         Company agrees that it will direct its directors and executive
officers not to make, repeat, authorize, or permit any person under his or her
control to make any public statements, comments, remarks, or publications of any
type or of any nature which would tend to disparage or actually disparage the
reputation of Executive at any time now or in the future. Company agrees that
any statements about Executive’s departure will state that such departure was a
voluntary resignation by Executive.

 

- 6 -



--------------------------------------------------------------------------------

    (c)         Nothing set forth in this Paragraph 6 shall be interpreted to
prohibit Executive or Company’s directors or executive officers from making
truthful statements when required by law, subpoena or court order and/or from
responding to any inquiry by any regulatory or investigatory organization.

7.         Covenants.

    (a)         Executive agrees that he shall continue to be bound by the terms
and conditions of the covenants set forth in Section 10 of the Severance
Agreement relating to confidentiality and non-solicitation. Executive hereby
agrees to promptly return all Confidential Information (as defined in the
Severance Agreement) pursuant to the terms and conditions of Section 10(a) of
the Severance Agreement. Executive and Company agree to execute the Consulting
Agreement Release as of the date of termination of the consultancy hereunder.

    (b)         Executive agrees that he shall not sell, make any short sale of,
loan, grant any option for the purchase of, or otherwise dispose of any
securities of Company, however or whenever acquired, prior to January 1, 2016
(the period expiring on such date, the “Lock-Up Period”), other than pursuant to
his 10b5-1 trading plan existing as of the Effective Date (the “Existing Trading
Plan”); provided, that, nothing in this clause (b) shall restrict Executive from
entering into a new or additional 10b5-1 trading plan (a “Trading Plan”) in
compliance with the Insider Trading Compliance Policy of Company attached hereto
as Exhibit G (as the same may be amended, modified or supplemented from time to
time, the “Policy”) for dispositions of securities of Company following
expiration of the Lock-up Period, the terms and conditions of which shall be
subject to prior review and approval by the Board (such approval not to be
unreasonably withheld). Following expiration of the Lock-Up Period, Executive
may dispose of securities of Company in compliance with the Policy.

    (c)         Executive acknowledges that, pursuant to Section IV.C of the
Policy, he will remain subject to the Policy following termination of any
services to Company for so long as he is in possession of material non-public
information relating to Company or its business. Further, in light of
Executive’s unique knowledge of Company and its business and his continuing role
at Company pursuant to the consulting arrangement under this Separation
Agreement, Executive agrees that during the Consulting Period, until such time
as he and the Board mutually agree that Executive is no longer in possession of
material non-public information relating to Company or its business, neither he
nor persons or entities associated with him will undertake any transactions in
securities of Company outside of a Trading Plan approved by the Board in
accordance with Paragraph 7(b) hereof or the Existing Trading Plan.

    (d)         Subject to compliance with applicable law and the terms and
conditions of that certain Amended and Restated Investor Rights Agreement, dated
as of April 16, 2014 (the “Rights Agreement”), by and among Company and certain
investors identified therein, Company agrees, following expiration of the
Lock-Up Period, to cause the removal of the restrictive legends referenced in
Section 2.1(c) of the Rights Agreement from restricted shares of Company common
stock beneficially owned by Executive; provided, that, Executive or the record
holder of such shares will (i) execute and deliver to Company a letter of
representations and warranties in form and substance reasonably satisfactory to
Company, including, without limitation, representations and warranties affirming
Executive’s non-affiliate status at that time and other matters relating to
compliance with Rule 144 under the Securities Act of 1933, as amended, (ii) a
copy of the relevant stock certificate(s) or a current account or book-entry
statement evidencing possession of the relevant shares, and (iii) such other
documents or instruments as Company or its transfer agent or counsel may
reasonably request.

 

- 7 -



--------------------------------------------------------------------------------

    (e)         Executive agrees that Executive shall not, directly or
indirectly, communicate with any current or former employee of Company regarding
any Company business, other than with Company’s interim or permanent Chief
Executive Officer or members of Company’s Board of Directors or as otherwise
directed by any such persons.

8.         Future Cooperation. Executive agrees to (a) provide truthful and
reasonable cooperation, including but not limited to appearance at interviews
and depositions, in all legal matters, including but not limited to regulatory
and litigation proceedings relating to Executive’s employment or area of
responsibility with Company, whether or not such matters have already been
commenced and through the conclusion of such matters or proceedings, and (b) to
provide Company attorneys all documents in Executive’s possession or control
relating to such regulatory or litigation matters unless such documents are
otherwise protected by the attorney-client privilege. Following the Consulting
Period, Executive will make himself available for such future cooperation on
reasonable notice and at mutually convenient dates and times and will be
compensated at a mutually agreeable hourly rate for his time and will be
reimbursed for all expenses actually incurred.

9.         Representations.

    (a)         Executive acknowledges and agrees that the payments and benefits
provided under this Separation Agreement: (i) are in full discharge of any all
liabilities and obligations of Company and/or any of Company’s subsidiaries
and/or affiliates to Executive, monetarily or otherwise, including but not
limited to any and all obligations arising under the Severance Agreement and any
other alleged written or oral employment or consulting agreement, policy, plan
or procedure of Company and/or any alleged understanding or arrangement between
Executive and Company and/or any of Company’s subsidiaries and/or affiliates;
and (ii) exceed any payment, benefit, or other thing of value to which Executive
might otherwise be entitled under any policy, plan or procedure of Company
and/or any agreement between Executive and Company and/or any of Company’s
subsidiaries and/or affiliates, other than the Severance Agreement.

    (b)         Executive acknowledges and agrees that by virtue of the release
set forth in Paragraph 4 above, Executive has waived any relief available to
Executive (including without limitation, monetary damages, equitable relief and
reinstatement) under any of the claims and/or causes of action waived in this
Separation Agreement. Therefore Executive agrees that he will not accept any
award or settlement from any source or proceeding (including but not limited to
any proceeding brought by any other person or by any government agency) with
respect to any claim or right waived by this Separation Agreement.

10.         Non-Admission of Liability. Executive and Company each acknowledge
and agree that this Separation Agreement and the consideration given hereunder
is not to be construed or used as an admission by any Party of any liability
whatsoever, nor shall it be construed or used as an admission of any act or fact
whatsoever.

11.         Independent Legal Advice. The Parties hereto warrant, represent and
agree that in executing this Separation Agreement, they do so with full
knowledge of the rights they may have with respect to the other Parties to this
Separation Agreement, and each Party acknowledges that Company has been received
legal advice as to these rights from Munger, Tolles & Olson LLP and Executive
has received independent legal advice as to these rights from Sayad & Biren PC.
Company agrees to pay or reimburse Executive for all reasonable legal fees and
other expenses incurred by him in connection with the review and negotiation of
this Separation Agreement not to exceed $20,000.00 in the aggregate

 

- 8 -



--------------------------------------------------------------------------------

12.         Paragraph Headings/Construction. Paragraph headings contained in
this Separation Agreement are for convenience only and shall not be considered
for any purpose in construing this Separation Agreement. This Separation
Agreement shall be construed without regard to the Party or Parties responsible
for the preparation of the same and shall be deemed to have been prepared
jointly by the Parties hereto. Any ambiguity or uncertainty existing herein
shall not be interpreted against either Party, but according to the application
of other rules of contract interpretation, if any ambiguity or uncertainty
exists.

13.         Entire Agreement. This Separation Agreement (including the exhibits
attached hereto), the Severance Agreement and the Indemnification Agreement set
forth the entire agreement between the Parties hereto relating to the subject
matters herein, and fully supersedes any and all prior agreements or
understandings between the Parties hereto pertaining to the subject matters
hereof. The provisions of this Separation Agreement may be amended and waived
only with the prior written consent of the Parties, and no course of conduct or
failure or delay in enforcing the provisions of this Separation Agreement shall
be construed as a waiver of such provisions or affect the validity, binding
effect or enforceability of this Separation Agreement or any provision hereof.
In the event of any conflict between any of the provisions of this Separation
Agreement and of the Severance Agreement, the provisions of this Separation
Agreement shall control.

14.         Binding Effect. This Separation Agreement shall be binding upon and
inure to the benefit of all Parties hereto, and their respective heirs,
representatives, successors and assigns.

15.         Miscellaneous. This Separation Agreement shall be governed by and
construed in accordance with the laws of the State of California applicable to
contracts entered into and wholly to be performed within the State of California
by California residents, without reference to principles of conflicts of law.
Should any provision of this Separation Agreement be declared or determined by
any court to be illegal or invalid, the validity of the remaining parts, terms
or provisions shall not be affected thereby and any said illegal or invalid
part, term or provision shall be deemed not to be a part of this Separation
Agreement.

16.         Notices. For purposes of this Separation Agreement, notices and all
other communications contemplated by this Separation Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
one day following mailing via Federal Express or similar overnight courier
service. In the case of Executive, mailed notices shall be addressed to
Executive at Executive’s home or other address that Company has on file for
Executive. In the case of Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Senior Vice President, Legal and Corporate Development or to such other
address as either Party shall designate by giving like notice of such change to
the other Party.

17.         Arbitration. Any claim or controversy arising out of or relating to
this Separation Agreement shall be submitted to arbitration in accordance with
the dispute resolution provision set forth in Section 11 of the Severance
Agreement.

18.         Code Section 409A. To the extent that this Separation Agreement or
any plan, program or award of Company in which Executive participates or which
has been or is granted by Company to Executive, as applicable, is subject to
Section 409A of the Code, Company and Executive agree to cooperate and work
together in good faith to timely amend each such plan, program or award to
comply with Section 409A of the Code.

 

- 9 -



--------------------------------------------------------------------------------

19.         Counterparts; Execution. This Separation Agreement may be signed in
counterparts, each of which shall be an original with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of copies
of an executed document shall be deemed a valid delivery of an executed
agreement. A facsimile, PDF or any other type of copy of an executed version of
this Agreement signed by a party is binding upon the Parties to the same extent
as the original of the signed Agreement.

20.         Authority. The Company represents that the individual signing this
Separation Agreement on the Company’s behalf is authorized to do so and has the
authority to bind the Releasees on behalf of whom he signs to the terms and
conditions of this Separation Agreement.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Separation Agreement as of
the Effective Date.

 

Avalanche Biotechnologies, Inc. By:  

/s/ Hans P. Hull

  Name: Hans P. Hull   Title: President and Chief Executive Officer  

/s/ Thomas W. Chalberg, Jr.

  Thomas W. Chalberg, Jr.

 

- 11 -



--------------------------------------------------------------------------------

Exhibit A

Equity Awards

See attached.

 

- 12 -



--------------------------------------------------------------------------------

LIST OF CHALBERG EQUITY AWARDS

 

Date of Grant    Exercise
Price     Number of
Shares Subject
to Award     Plan    Vesting Schedule    Shares Vested as
of assumed
termination date
of 7/23/2015     Maximum Number
of Shares that may
Vest during
Consulting Period      Shares
Forfeited1      Type of Award 2/24/2012    $ 0.21 2      159,587 3    2006 Plan
   Monthly vesting over 48 months      132,920 4      26,667         0      
Option/ISO 11/15/2012    $ 0.19        1,040,000      2006 Plan    Monthly
vesting over 48 months      693,333        260,000         86,667      
Option/NSO 7/30/2014    $ 17.00        80,000      2006 Plan   
25% and monthly vesting for 36 months thereafter      0        38,333        
41,667       Option5 4/21/2015    $ 39.35        67,000      2014 Plan   
25% and monthly vesting for 36 months thereafter      0        20,937        
46,063       Option6 4/21/2015      N/A        23,000      2014 Plan    25%
vesting each year      0        5,750         17,250       RSU

 

1  Assumes resignation occurs July 23, 2015.

2  Exercise price increased to $0.21 to reflect Executive’s status as a 10%
stockholder under the ISO regulations.

3  Reflects exercise of 413 shares in December 2014.

4  Reflects exercise of 413 shares in December 2014.

5  Under ISO regulations, 22,953 shares may qualify as ISOs and 57,047 would be
treated as NSOs.

6  Under ISO regulations, 2,541 shares may qualify as ISOs and 64,459 would be
treated as NSOs.

 

- 13 -



--------------------------------------------------------------------------------

Exhibit B

Proprietary Information and Inventions Assignment Agreement

See attached.



--------------------------------------------------------------------------------

Avalanche Biotechnologies, Inc.

CONFIDENTIALITY AND INVENTIONS ASSIGNMENT AGREEMENT

In partial consideration and as a condition of my consultancy by AVALANCHE
BIOTECHNOLOGIES, (the “Company”), and effective as of July 23, 2015, I, the
undersigned, agree as follows:

1. NONDISCLOSURE OF CONFIDENTIAL INFORMATION.

1.1 Confidential Information. During the term of my consultancy, I may receive
and otherwise be exposed to confidential and proprietary information relating to
the Company’s business, strategies, designs and technologies, or to proprietary
or confidential information relating to the Company’s suppliers, customers or
business partners. Such confidential and proprietary information may include but
not be limited to confidential or proprietary information supplied to me with
the legend “Confidential” or “Proprietary,” or equivalent, and any of the
following types of information, whether or not marked as confidential or
proprietary: (i) information regarding physical or chemical or biological
materials (such as, but not limited to, reagents, gene sequences, nucleic acids,
cell lines, media, antibodies, compounds, c-DNAs, antisense nucleotides,
proteins and vectors) and techniques for their handling and use;
(ii) information regarding ideas, technology and processes (such as, but not
limited to, assays, techniques, sketches, schematics, drawings, works of
authorship, models, designs, inventions, know-how, technical documentation,
equipment, algorithms, software programs, software source documents, formulae);
(iii) information concerning or resulting from research and development projects
and other projects (such as, but not limited to, preclinical and clinical data,
design details and specifications, engineering information, and works in
process); (iv) business and financial information (such as, but not limited to,
current, future, and proposed products and services, financial information and
models, information relating to procurement requirements, purchasing,
manufacturing, customer lists, product plans, product ideas, business
strategies, marketing or business plans, financial or personnel matters,
investors, employees, business and contractual relationships, business
forecasts, sales and merchandising, and information regarding third parties,
suppliers, customers, employees, investors or facilities); (v) Inventions (as
defined below), and (iv) information, derivatives, improvements or enhancements
created using the foregoing information, (all of the above collectively referred
to as “Confidential Information”). I understand that Confidential Information
shall not include information that (a) is in the public domain at the time of
disclosure or enters the public domain following disclosure through no fault of
mine, (b) is already in my possession prior to my employment with the Company
(as reflected by my written records), or (c) is required to be disclosed
pursuant to an order of any competent court or government agency or rules of a
securities exchange.

1.2 Duties. I acknowledge the confidential and secret character of the
Confidential Information, and agree that the Confidential Information is the
sole, exclusive and extremely valuable property of Company. Accordingly, I agree
not to use the Confidential Information except in the performance of my
authorized duties as a consultant of Company, and not to disclose all or any
part of the Confidential Information in any form to any third party, either
during or after the term of my consultancy, without the prior written consent of
the Company on a case-by-case basis. Appropriate prior written consent may be
obtained from the Board of

 

1



--------------------------------------------------------------------------------

Directors or the interim or permanent Chief Executive Officer of the Company.
Upon termination of my consultancy, I agree to cease using and to return to
Company all whole and partial copies and derivatives of the Confidential
Information, whether in my possession or under my direct or indirect control,
provided that I am entitled to retain my personal copies of (i) my compensation
records, (ii) materials distributed to shareholders generally and (iii) this
Agreement.

2. PROPERTY OF THE COMPANY. All notes, memoranda, reports, drawings, blueprints,
manuals, materials, data, emails and other papers and records of every kind
which shall come into my possession at any time after the commencement of my
consultancy with the Company, relating to any Inventions (as defined below) or
Confidential Information, shall be the sole and exclusive property of the
Company. This property shall be surrendered to the Company upon termination of
my consultancy with the Company, or upon request by the Company, at any other
time either during or after the termination of such consultancy. I further agree
that in the event of termination of my consultancy with the Company I will
execute a Termination Certificate substantially in the form attached hereto as
Exhibit A.

3. INVENTIONS.

3.1 Disclosure. I shall disclose promptly in writing to an officer or to
attorneys of the Company in accordance with the Company’s policies and
procedures any idea, invention, work of authorship, whether patentable or
unpatentable, copyrightable or uncopyrightable, including, but not limited to,
any documentation, formula, design, device, code, improvement, method, process,
discovery, concept, development, machine or contribution, techniques, formulas,
formulations, data, programs, organisms, plasmids, cosmids, bacteriophages,
expression vectors, cells, cell lines, tissues, materials, substrates, media,
delivery methods or transfection methods, assays, compounds, peptides, proteins,
DNA, RNA, and their constructs, and sequence, genomic, and structural
information relating thereto, crystals, optically active materials, ceramics,
metals, metal oxides, and organic and inorganic chemical, biological and other
material and their progeny, clones and derivatives and salt forms (any of the
foregoing items hereinafter referred to as an “Invention”) I may conceive, make,
develop or work on, in whole or in part, solely or jointly with others, during
the term of my consultancy with the Company. The disclosure required by this
Section applies (a) during the period of my consultancy with the Company and for
one year thereafter; (b) with respect to all Inventions whether or not they are
conceived, made, developed or worked on by me during my regular hours of service
with the Company; (c) whether or not the Invention was made at the suggestion of
the Company; (d) whether or not the Invention was reduced to drawings, written
description, documentation, models or other tangible form; and (e) whether or
not the Invention is related to the general line of business engaged in by the
Company. The Company agrees that it will take reasonable precautions to keep
Inventions disclosed to it pursuant to this Section 3.1 in confidence and shall
not use any Inventions for its own advantage unless those Inventions are
assigned or assignable to the Company pursuant to Section 3.2 or otherwise.

3.2 Assignment of Inventions to Company; Exemption of Certain Inventions. I
hereby assign to the Company, and agree to assign automatically without
requirement of further writing when first reduced to practice or recorded in a
tangible medium, without royalty or any other further consideration, my entire
right, title and interest in and to all Inventions and all

 

2



--------------------------------------------------------------------------------

intellectual property rights therein that (i) relate to the performance of
Services, as defined in Paragraph 3 of the Separation Agreement and General
Release between the parties dated July 23, 2015 (the “Separation Agreement”) or
(ii) I conceive, make, develop or work on during the period of my consultancy
with the Company, except those Inventions that I develop entirely on my own time
after the date of this Agreement without using the Company’s equipment,
supplies, facilities or Confidential Information, unless those Inventions either
(a) relate, at the time of conception or reduction to practice of the Invention,
to the Field, as defined in Paragraph 3 of the Separation Agreement; or
(b) result from or are related to any work performed by me for the Company, in
which case I agree that any such Inventions shall also be automatically assigned
to the Company. I acknowledge and agree that, notwithstanding my status as an
independent contractor, the Company has hereby notified me that the assignment
provided for in Section 3.2(ii) does not apply to any Invention which qualifies
fully for exemption from assignment under the provisions of Section 2870 of the
California Labor Code, as applicable, a copy of which is attached as Exhibit B.
I also acknowledge and agree that nothing in this Section 3.2 above limits the
assignment of any other rights in or to Confidential Information or other
technology or intellectual property of the Company other than Inventions.

3.3 Records. I will make and maintain adequate and current written records of
all Inventions covered by Section 3.1. These records shall be and remain the
property of the Company.

3.4 Patents and Other Rights. Subject to Section 3.2, I will assist the Company
in obtaining, maintaining and enforcing patents, invention assignments and
copyright assignments, and other proprietary rights in connection with any
Invention covered by Section 3.1, and otherwise will assist the Company as
reasonably required by the Company to perfect in the Company the rights, title
and other interests in my work product granted to the Company under this
Agreement. Reasonable costs related to such assistance, if required, will be
paid by the Company. I further agree that my obligations under this Section 3.4
shall continue beyond the termination of my consultancy with the Company, but if
I am called upon to render such assistance after the termination of such
consultancy, I shall be entitled to a fair and reasonable rate of compensation
for such assistance. I shall, in addition, be entitled to reimbursement of any
expenses incurred at the request of the Company relating to such assistance
after the term of my consultancy. I hereby agree to waive any moral rights I may
have in any copyrightable work I create on behalf of the Company. If the Company
is unable for any reason, after reasonable effort, to secure my signature on any
document needed in connection with the actions specified above, I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, which appointment is coupled with
an interest, to act for and in my behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
this Section 3.4 with the same legal force and effect as if executed by me.

3.5 Prior Contracts and Inventions; Information Belonging to Third Parties. I
represent and warrant that, except as set forth on Exhibit C hereto, there are
no other contracts to assign Inventions that are now in existence between any
other person or entity and me. I further represent that (a) I am not obligated
under any consulting, employment or other agreement which would affect the
Company’s rights or my duties under this Agreement, (b) there is no action,
investigation, or proceeding pending or threatened, or any basis therefor known
to me involving

 

3



--------------------------------------------------------------------------------

my prior employment or any consultancy or the use of any information or
techniques alleged to be proprietary to any former employer, and (c) the
performance of my duties as an independent contractor of the Company will not
breach, or constitute a default under any agreement to which I am bound,
including, without limitation, any agreement limiting the use or disclosure of
proprietary information acquired in confidence prior to engagement by the
Company. I will not, in connection with my consultancy with the Company, use or
disclose to the Company any confidential, trade secret or other proprietary
information of any previous employer or other person to which I am not lawfully
entitled. As a matter of record, I attach as Exhibit C of this Agreement a brief
description of all Inventions made or conceived by me prior to my employment
with the Company which I desire to be excluded from this Agreement (“Background
Technology”). I hereby grant Company a non-exclusive, royalty-free, perpetual
and irrevocable, worldwide right to use and sublicense the use of Background
Technology for the purpose of developing, marketing, selling and supporting
Company technology, products and services, either directly or through multiple
tiers of distribution, but not for the purpose of marketing Background
Technology separately from Company products or services.

4. NON-SOLICITATION. During the term of my consultancy with the Company and for
a period of one (1) year thereafter, I will not solicit or encourage, or cause
others to solicit or encourage, any employees of the Company to terminate their
employment with the Company. During the term of my consultancy with the Company,
I will not solicit the business of any customer or client of the Company on my
own behalf or on behalf of any person or entity other than the Company.

5. MISCELLANEOUS. The parties’ rights and obligations under this Agreement will
bind and inure to the benefit of their respective successors, heirs, executors,
and administrators and permitted assigns. I will not assign this Agreement or
its obligations hereunder without the prior written consent of the Company and
any such purported assignment without consent shall be null and void from the
beginning. I acknowledge that I am a party to the Employee Confidential
Information and Inventions Assignment Agreement with Company, dated July 15,
2014 (the “Prior Agreement”) , which agreement shall continue to survive my
termination of employment with Company as of the date hereof. This Agreement and
the Prior Agreement constitute the parties’ final, exclusive and complete
understanding and agreement with respect to the subject matter hereof, and
supersede all prior and contemporaneous understandings and agreements relating
to its subject matter. This Agreement may not be waived, modified or amended
unless mutually agreed upon in writing by both parties. In the event any
provision of this Agreement is found to be legally unenforceable, such
unenforceability shall not prevent enforcement of any other provision of the
Agreement. I acknowledge that the Company will suffer substantial damages not
readily ascertainable or compensable in terms of money in the event of the
breach of any of my obligations under this Agreement. I therefore agree that the
Company shall be entitled (without limitation of any other rights or remedies
otherwise available to the Company) to obtain an injunction from any court of
competent jurisdiction prohibiting the continuance or recurrence of any breach
of this Agreement. The rights and obligations of the parties under this
Agreement shall be governed in all respects by the laws of the State of
California exclusively, without regard to conflict of law provisions. I agree
that upon Company’s request, all disputes arising hereunder shall be adjudicated
in the state and federal courts having jurisdiction over disputes arising in San
Francisco, California, and I hereby agree to consent to the personal
jurisdiction of such courts. Any notices required or permitted hereunder shall
be given to the

 

4



--------------------------------------------------------------------------------

appropriate party at the address specified above or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery, or sent by certified or registered mail, postage prepaid, three
(3) days after the date of mailing. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original and all of
which together shall be deemed to be one and the same instrument.

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT THE COMPANY
WILL RETAIN ONE COUNTERPART AND THE OTHER COUNTERPART WILL BE RETAINED BY ME.

IN WITNESS WHEREOF, I have executed this document as of the 23 day of July,
2015.

 

 

Consultant

AGREED AND ACKNOWLEDGED:

 

Avalanche Biotechnologies By:

 

Name:

 

Title:

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Termination Certificate

I, the undersigned, hereby certify that I do not have in my possession, nor have
I failed to return, any documents or materials relating to the business of
Company or its affiliates (the “Company”), or copies thereof, including, without
limitation, any item of Confidential Information listed in Section 3 of the
Company’s Confidentiality And Inventions Assignment Agreement (the “Agreement”)
to which I am a party.

I further certify that I have complied with all of the terms of the Agreement
signed by me, including the reporting of any Inventions (as defined in the
Agreement) covered by the Agreement.

I further agree that in compliance with the Agreement, I will preserve as
confidential any information relating to the Company or any of it business
partners, clients, consultants or licensees which has been disclosed to me in
confidence during the course of my consultancy with the Company unless
authorized in writing to do so by the Board of Directors of the Company or the
or the interim or permanent Chief Executive Officer of the Company.

 

Date:                     

 

(Consultant’s Signature)

 

(Printed or Typed Name of Consultant)

 

6



--------------------------------------------------------------------------------

EXHIBIT B

California Labor Code

California Labor Code § 2870. Application of provision providing that employee
shall assign or offer to assign rights in invention to employer.

 

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

  (1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

  (2) Result from any work performed by the employee for the employer.

 

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

7



--------------------------------------------------------------------------------

EXHIBIT C

BACKGROUND TECHNOLOGY

(List here prior contracts to assign Inventions that are now in existence
between any other person or entity and you.)

(List here previous Inventions which you desire to have specifically excluded
from the operation of this Agreement. Continue on reverse side if necessary)

 

8



--------------------------------------------------------------------------------

Exhibit C

Consulting Agreement Release

See attached.



--------------------------------------------------------------------------------

GENERAL RELEASE

This General Release (“Release Agreement”), dated [                    ]
(“Effective Date”), is entered into by and between Thomas W. Chalberg, Jr.
(“Consultant”) and Avalanche Biotechnologies, Inc. (“Company”). The term
“Parties” or “Party” used herein shall refer to Consultant, Company, or both, as
may be appropriate.

WHEREAS, on or about July 23, 2015 Consultant entered into a Separation
Agreement and General Release with Company (the “Separation Agreement”) covering
terms and conditions of Consultant’s resignation of employment with Company and
subsequent consultancy with Company; and

WHEREAS, as a condition to Consultant receiving certain benefits under
Section 3(b) of the Separation Agreement, Consultant agrees to enter into this
Release Agreement.

NOW, THEREFORE, the Parties hereby agree as follows:

1. Consultant Release.

(a) Consultant, on behalf of himself, his descendants, dependents, heirs,
executors, administrators, assigns, and successors, and each of them, hereby
acknowledges full and complete satisfaction of and covenants not to sue and
fully releases and discharges Company and each of its parents, subsidiaries and
affiliates, past and present, as well as its and their trustees, directors,
officers, members, managers, partners, agents, attorneys, insurers, employees,
stockholders, representatives, assigns, and successors, past and present, and
each of them, hereinafter together and collectively referred to as the
“Releasees,” with respect to and from any and all claims, wages, demands,
rights, liens, agreements or contracts (written or oral), covenants, actions,
suits, causes of action, obligations, debts, costs, expenses, attorneys’ fees,
damages, judgments, orders and liabilities of whatever kind or nature in law,
equity or otherwise, whether now known or unknown, suspected or unsuspected, and
whether or not concealed or hidden (each, a “Consultant Claim”), which he now
owns or holds or he has at any time heretofore owned or held or may in the
future hold as against any of said Releasees (including, without limitation, any
Consultant Claim arising out of or in any way connected with Consultant’s
service as an officer, director, employee, member or manager of any Releasee,
Consultant’s separation from his position as an officer, director, employee,
consultant, manager and/or member, as applicable, of any Releasee, or any other
transactions, occurrences, acts or omissions or any loss, damage or injury
whatever), whether known or unknown, suspected or unsuspected, resulting from
any act or omission by or on the part of said Releasees, or any of them,
committed or omitted prior to the date of Consultant’s execution of this
Separation Agreement including, without limiting the generality of the
foregoing, any Consultant Claim under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the California Fair
Employment and Housing Act, the California Family Rights Act, the California
Labor Code, Section 17200 of the California Business and Professions Code, or
any other federal, state or local law, regulation, or ordinance, or any
Consultant Claim for severance pay, bonus, sick leave, holiday pay, vacation
pay, life insurance, health or medical insurance or any other fringe benefit,
workers’ compensation or disability; provided however, that the foregoing
release shall not apply to any obligation of Company to Consultant pursuant to
any of the following: (1) any obligation created by or arising out of this
Separation Agreement, (2) any right to indemnification that Consultant may have
pursuant to the Indemnification Agreement, dated July     , 2014, between
Consultant and Company or under California Labor Code Section 2802; (3) with
respect to any rights that Consultant may have to insurance coverage for such
losses, damages or expenses under any



--------------------------------------------------------------------------------

Company (or subsidiary or affiliate) directors and officers liability insurance
policy; or (4) any vested rights under any Company benefit plans, including, but
not limited to payment of benefits that Consultant may have under a retirement
plan sponsored or maintained by Company that is intended to qualify under
Section 401(a) of the Internal Revenue Code of 1986, as amended (the “Code”). In
addition, this release does not cover any Consultant Claim that cannot be so
released as a matter of applicable law. Consultant does not release or waive his
right to enforce the Separation Agreement.

(b) Consultant intends that this Release Agreement also operates as a waiver of
all presently unknown claims, injuries, and/or damages, whether developed or
undeveloped, even those now unknown or unsuspected. Thus, Consultant expressly
waives the provisions of Section 1542 of the California Civil Code, which reads:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Thus, notwithstanding the provisions of Section 1542 of the California Civil
Code, and for the purpose of implementing the full and complete release and
discharge intended by the Parties, Consultant expressly acknowledges that this
Release Agreement is intended to include in its effect, without limitation,
claims and causes of action which Consultant does not know of or suspect to
exist in his favor at the time of execution of this Release Agreement and that
Consultant intends by this Release Agreement to extinguish all such claims and
causes of action.

(c) Consultant warrants and represents that Consultant has not heretofore
assigned or transferred to any person not a party to this Release Agreement any
released matter or any part or portion thereof and he shall defend, indemnify
and hold Company and each of its affiliates harmless from and against any claim
(including the payment of attorneys’ fees and costs actually incurred whether or
not litigation is commenced) based on or in connection with or arising out of
any such assignment or transfer made, purported or claimed.

2. Company Release. Company, on behalf of itself, its Board of Directors and
each of its parents, subsidiaries and affiliates, and each of them, hereby
covenants not to sue Consultant and fully releases and discharges Consultant,
his descendants, dependents, heirs, executors, administrators, assigns,
attorneys, advisors, and successors, hereinafter together and collectively
referred to as the “Consultant Releasees,” with respect to and from any and all
claims, demands, rights, liens, agreements or contracts (written or oral),
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden (each,
a “Company Claim”), which it now owns or holds or it has at any time heretofore
owned or held or may in the future hold as against Consultant (including,
without limitation, any Company Claim arising out of or in any way connected
with Consultant’s service as an officer, director, employee, or independent
contractor of Company, or any other transactions, occurrences, acts or omissions
or any loss, damage or injury whatever), resulting from any act or omission by
or on the part of said Consultant, committed or omitted prior to the date of
Company’s execution of this Release Agreement; provided, that, Company Claim
shall not include any claim arising out of any act or failure to act by
Consultant that constitutes gross negligence, willful misconduct or fraud, which
claims are expressly excluded in their entirety from the foregoing release and
are unaffected thereby.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Release Agreement as of the
Effective Date.

 

Avalanche Biotechnologies, Inc. By:

 

Name: Title:

 

Thomas W. Chalberg, Jr.